UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OFAMERICA
-V,- : 1:19-cr-867 (PAC)
SHAKEIL CHANDLER ; OPINION & ORDER
Defendant. :
a - wien ctnctnereennennerenX

 

Before the Court are motions in limine by Defendant Shakeil Chandler and the
Government. Chandler is charged with being a felon in possession of a firearm, and his trial is
scheduled to begin on May 12, 2021. For the reasons set forth below, the Government’s motions
are GRANTED in part and DENIED in part, and Chandler’s motions are GRANTED in part
and DENIED in part.

BACKGROUND

The Government’s case is based on the following chain of inferences: social media posts
and body camera footage from October 4, 2019 suggest that (1) Chandler and his friend, Joel
Clarke, were affiliated with the Crips gang and (2) Chandler “was present in the vicinity of 1331
Beach Avenue in the Bronx, New York, on or about October 4, 2019 because a Crips-related
celebration was being held around that location at that time,” Def.’s Mot. 2, ECF No. 52;
therefore, because Chandler was affiliated with the Crips, he would have (A) motives to carry a
firearm or to dispose of a firearm on Joel Clarke’s behalf, and (B) opportunity to access a firearm
through Crips members. Gov’t’s Mot. 7-9, ECF No. 53; Gov’t’s Opp’n 4-7, ECF No 54,
Collectively, this is the “Crips Evidence.” The Government seeks to have Detective Damian
Majersky testify as an expert witness to explain “the significance of hand signs, apparel, and so

forth visible on the [social media] posts (and in body-worn camera footage) and the significance

 

 
of the date ‘October 3,’” and that the Grape Street Crips are a subset of the larger Crips
organization who derive their practices from those of the parent gang. Gov’t’s Opp’n 4 & n.4.
The Government also intends to have Detective Majersky testify “in general about whether the
Crips are engaged in gang-related violence.” fd. at 4.

Chandler moves to exclude the Crips Evidence on the grounds that it is (1) irrelevant; (2)
unduly prejudicial; (3) improper propensity evidence; and (4) hearsay. Def.’s Mot. 3-12; Def.’s
Opp’n 2-15, ECF No. 55. He moves to exclude Detective Majerksy’s testimony on the grounds
that it is (1) irrelevant; (2) unduly prejudicial, a waste of time, and confusing to the jury; and (3)
exceeds the bounds of permissible gang expert testimony. Def.’s Mot. 12-15; Def.’s Opp’n 15—-
17. Finally, Chandler moves to limit the Government’s references to Chandler’s prior conviction

39 86

and preclude the Government from (1) using the terms “felon,” “convicted felon,” and “felony”;
(2) referring to Chandler’s pretrial detention; and (3) cross-examining Chandler about his 2009
manslaughter conviction, should he choose to testify. Def.’s Mot. 15—20.

DISCUSSION

L Legal Standard

Motions in limine “allow a court to rule on the admissibility of potential evidence in
advance of trial.” Romanelli vy. Long Island R.R. Co., 898 F. Supp. 2d 626, 629 (S.D.N.Y, 2012).
The court should exclude evidence on a motion in limine only when it is “clearly inadmissible on
all potential grounds.” United States v. Ozsusamlar, 428 F. Supp. 2d 161, 164-65 (S.D.NLY.
2006). A ruling on a motion in limine is a preliminary determination to aid the parties in
preparation for trial; it is “subject to change as the case unfolds.” United States v. Bowen, — F.

Supp. 3d —, No. 18-cr-205-2, 2021 WL 37577, at *2 (S.D.N.Y. Jan. 5, 2021) (citation omitted).

 
iL. Crips Evidence

The Crips Evidence is proper “other acts” evidence! under Federal Rule of Evidence
404(b)(2) because (i) the Government is offering it to prove Chandler’s motives to possess and
opportunity to access a firearm; (ii) these permitted purposes are relevant because they make it
more likely that Chandler in fact possessed a firearm on October 4, 2019; (iii) the evidence is not
substantially more prejudicial than probative, because it is highly probative of Chandier’s
motives and opportunity, and prejudice can be minimized with a limiting instruction; and (iv) the
Court will issue a limiting mstruction, charging the jury not to consider the evidence for any
purpose other than assessing Chandler’s motives and opportunity to possess a firearm on October
4,2019. United States v. Edwards, 342 F.3d 168, 176 (2d Cir. 2003): United States v. Williams,
930 F.3d 44, 63 (2d Cir. 2019).”

Further, the Crips Evidence is not hearsay. First, the Government may use Chandler’s

statements against him. Fed. R. Evid. 801(d)(2)(A). Second, the statements made by others are

 

' The body camera footage from October 4, 2019, is clearly part of the same transaction as the
charged offense; it is not “other acts” evidence. The Crips Evidence that the Court analyzes
under Rule 404(b) consists of the social media posts that show Chandler posing with other
individuals—Chandler’s other acts. To the extent that the Crips Evidence includes the acts of
others, those acts do not fall under Rule 404(b)(1) because the acts of others are not being
offered to prove those individuals had a propensity for crime and acted in conformity with that
propensity, but instead to prove that Chandler was associated with the Crips and thus had a
motive and opportunity to possess a firearm.

? Chandler objects that the Government has provided insufficient notice of its intention to use
character evidence, as required by Rule 404(b)(3). The Government has given Chandler
sufficient notice of its intention to introduce the Crips Evidence to prove Chandler’s motives and
opportunity, and the reasoning in support of those purposes, through the Government’s briefing
on these motions in limine. See Fed, R. Evid. 404(b) Advisory Committee’s Note to 2020
Amendment (“[I]n many cases, notice is provided when the government moves in limine for an
advance ruling on the admissibility of Rule 404(b) evidence.”’), Further, “[t]he Second Circuit
generally disfavors the exclusion of otherwise relevant evidence on technical grounds.” Hart v.
BHH, LLC, No. 15cv4804, 2019 WL 1494027, at *3 (S.D.N.Y. Apr. 4, 2019) (citations omitted).
Thus, the Crips Evidence is admissible under Rule 404(b)(2).

 

 
not offered for their truth, e.g., that these individuals actually are Crips, or that the reader should
have a happy hood day, but for the effect these statements had on Chandler—to show that
Chandler knowingly associated with people who held themselves out as gang members.?
Accordingly, Chandler’s motion to exclude the Crips Evidence is denied, and the
Government’s cross-motion to admit the Crips Evidence is granted.
Ti. Expert Witness Crips Testimony

For the reasons stated above, Detective Majerksy’s proposed testimony explaining the
Crips Evidence is both relevant and not substantially more prejudicial than probative. The
testimony’s probative value is not substantially outweighed by a danger that it will waste time or
confuse the jury, either. Chandler concedes that “interpreting jargon or coded messages;
describing membership rules; and explaining organizational hierarchy” are proper subjects for
gang expert testimony, because they are subjects which average jurors are unequipped to
understand on their own. Def.’s Mot. 14 (internal quotations omitted); see also id. at 13; United
States v. Mejia, 545 F.3d 179, 189-91 (2d Cir. 2008). But discussing whether the Crips are
engaged in gang-related violence is not within the realm of proper expert testimony; that is a
factual matter that an average juror could understand, and it is properly admitted through a fact
witness. See Mejia, 545 F.3d at 194-95. Thus, Chandler’s motion to preclude Detective
Majersky’s testimony is granted in part and denied in part, and the Government’s cross-

motion to admit his testimony is granted in part and denied in part. Detective Majersky

 

3 The Court understands the Government’s reference to information in law enforcement
databases identifying Clarke as a “Grape Street Crip” to be a proffer so the Court could
determine the relevancy of the Crips Evidence. See Fed. R. Evid. 104(b); Gov’t’s Mot. 3.
Because it is unclear that the Government intends to offer that information into evidence, this
objection is overruled.

 
may offer his proposed testimony, but he may not testify about whether the Crips are engaged in
gang-related violence.
IV. Chandler’s Remaining Motions

The Government has agreed not to use the terms “felon” and “convicted felon,” and not
to reference Chandler’s pretrial detention. Gov’t’s Opp’n 7, 9. Thus, Chandler’s motions to
preclude the Government’s use of the terms “felon” and “convicted felon,” and to preclude
the Government from referencing Chandler’s pretrial detention, are denied as moot.

As to the word “felony,” it is part of an essential element of the charged crime, and
although § 922(g)(1) does not use that word, the Court will not restrict the Government to the
statute’s more cumbersome language. The risk of undue prejudice is not significant, and the
Government represents that it will not gratuitously use the term “felony.” Chandler’s motion to
prohibit the Government from using the word “felony” is, therefore, denied.

Further, because it is an essential element of the charged crime, the Government must be
allowed to reference the prior conviction to some extent. Chandler’s motion to limit the
Government’s references to his prior conviction is denied. If Chandler believes that the
Government’s references are becoming cumulative and unduly prejudicial during trial, he may
renew his objection.

Finally, Chandler’s motion to preclude the Government from cross-examining him about
his prior conviction is moot unless (1) he testifies and (2) he opens the door to that evidence (for
example, by claiming that he has never possessed a gun, or has never engaged in violence),
because the Government has represented that it does not intend to discuss Chandler’s prior
conviction in its case in. chief, nor to cross-examine Chandler about it in the first instance.

Gov’t’s Opp’n 9-10. Thus, Chandler’s motion to preclude the government from cross-

 
examining him about his prior conviction is denied as moot. United States v. Torres, 435 F.

Supp. 3d 526, 536 (S.D.N.Y. 2020).

Dated: New York, New York SO ORDERED

May 0, 2021
[hid eer,

PAUL A. CROTTY
United States District Judge

 
